Duffly, J.
We are asked to enlarge the scope of social host under our common law by extending a duty of care to an underage host who does not supply alcohol to underage guests, but provides a location where they are permitted to consume it. For the reasons stated herein, we decline to do so, and reaffirm that liability attaches only where a social host either serves alcohol or exercises effective control over the supply of alcohol.3
1. Background. Sixteen year old Rachel Juliano suffered seri-ous injuries when the automobile in which she was a passenger struck a utility pole. She and the driver of the automobile, nine-teen year old Christian Dunbar, had just left a party hosted by the defendant, nineteen year old Jessica A. Simpson, where Dunbar consumed alcoholic beverages he had obtained earlier that evening and brought to Jessica’s house. Jessica’s father, Peter Simpson, was not home at the time of the party, leaving Jessica in sole control of the premises.4
Juliano and her parents filed a complaint in the Superior Court, initially naming only Dunbar and Peter Simpson as defend-ants but later adding others, including Jessica Simpson.5 The plaintiffs asserted that the defendants were liable on various claims under principles of common-law negligence.6 After a majority of counts against the Simpsons were dismissed on *529summary judgment, the plaintiffs amended their complaint to assert additional claims against Peter and Jessica. In relevant part, the plaintiffs alleged that Jessica was negligent for knowingly allowing Dunbar and other underage persons to possess alcohol on property under her control — conduct that the plaintiffs claimed violated G. L. c. 138, § 34 (statute).7 The Superior Court judge who had earlier granted the Simpsons’ motion for summary judgment ruled, sua sponte, that the plaintiffs had presented insufficient evidence to support their allegations of social host liability. The judge dismissed the new claims and ordered entry of separate and final judgment on them, permitting this appeal to proceed while the claims against other defendants remain pending. See Mass. R. Civ. P. 54 (b), 365 Mass. 820 (1974). We granted the plaintiffs’ application for direct appellate review of the dismissed social host liability claims against Jessica.8
2. Standard of review. In dismissing the claims now before us, the Superior Court judge relied on the record that had been the basis for her earlier summary judgment. Because her memorandum of decision considers facts beyond those in the pleadings, we treat the order of dismissal as one for summary judgment. See, e.g., Spring v. Geriatric Auth. of Holyoke, 394 Mass. 274, 292 (1985).
We review a grant of summary judgment de novo to determine “whether, viewing the evidence in the light most favorable to the nonmoving party, all material facts have been established and the moving party is entitled to a judgment as a matter of *530law.” Augat, Inc. v. Liberty Mut. Ins. Co., 410 Mass. 117, 120 (1991).
3. Facts. We set forth the relevant facts drawn from the summary judgment record, viewed in the light most favorable to the nonmoving party, here the plaintiffs.9 See Jupin v. Kask, 447 Mass. 141, 143 (2006).
On July 2, 2007, Jessica invited several friends, including Dunbar, to a party at her home while her father was away. Dunbar attended with Juliano, his then girl friend. On their way to the party, Dunbar obtained a “thirty-pack” of beer and a bottle of rum at a package store.10 They arrived at the Simpson residence between 6 p.m. and 8 p.m.,11 and Dunbar brought the alcohol that he had procured into the house.
Over the course of the evening, Dunbar consumed one or two mixed drinks and six or seven of the cans of beer that he had brought to the party. Jessica drank beer as well, from a supply that she had obtained earlier. Although there were some alcoholic beverages belonging to Peter in the house, Jessica neither consumed those beverages nor offered them to her guests. Jessica stayed in the company of her guests throughout the evening. At one point, an uninvited attendee began to engage in antagonistic behavior toward her, pouring beer onto the floor inside the house; Jessica ordered him to leave, and he did.
Sometime before 11 p.m., Dunbar and Juliano began to argue outside the house. They were loud enough to draw the attention of several guests, as well as Jessica, who went out to investigate. Juliano pushed Dunbar, and a friend of his intervened, removing Dunbar to another part of the property while Jessica spoke alone with Juliano. Soon afterward, Juliano and Dunbar prepared to leave the party. Concerned that Dunbar was still upset from the argument and that Juliano had consumed too much alcohol to drive, Jessica proposed that she drive the two home. Juliano *531agreed not to drive herself, but Dunbar insisted that he take Juliano home. At approximately 11 p.m., Dunbar and Juliano left the Simpson residence with Dunbar driving. Shortly thereafter, the automobile struck a utility pole, causing injuries to both Dunbar and Juliano.12
4. Discussion. The plaintiffs argue that common-law social host liability should attach in these circumstances. They rely primarily on the Legislature’s enactment of G. L. c. 138, § 34, which proscribes the “furnish[ing]” of alcohol to a person under the age of twenty-one, and defines furnishing as “knowingly or intentionally supplying], giv[ing], or providing] to or allowing] a person ... to possess alcoholic beverages on premises or property owned or controlled by the person charged.”
As an initial matter, we note that the statute neither expressly nor implicitly establishes a tort claim for social host liability. The statute is criminal on its face, providing that a violation is punishable by up to one year in prison and a $2,000 fine. Where, as here, a statute makes no express provision for a private right of action, legislative intent determines whether a private right may be inferred. Loffredo v. Center for Addictive Behaviors, 426 Mass. 541, 543 (1998). No intent to create a private right of action appears either in the text of the statute or in its legislative history. Indeed, the preamble to the 2000 amendment adding the relevant language declared that the purpose of that act was “to strengthen forthwith the criminal laws relative to the sale of alcoholic beverages to minors,” St. 2000, c. 175, with no reference to civil liability.13
Nor can a social host’s liability be established merely by *532proving that a defendant’s conduct violated G. L. c. 138, § 34. The Commonwealth does not follow the doctrine of negligence per se, whereby the standard of lawful conduct in a criminal statute also sets a standard of care for tort actions and thus violation of a statute, without more, may establish a breach of duty. See Bennett v. Eagle Brook Country Store, Inc., 408 Mass. 355, 358-359 (1990). “Rather, violation of a statute ... is only ‘some evidence’ of the defendant’s negligence as to all consequences the statute was intended to prevent.” Id. at 359, quoting Cimino v. Milford Keg, Inc., 385 Mass. 323, 327 (1982). A duty of care must already exist before a plaintiff can use a defendant’s statutory violation to support a claim of tort liability. See, e.g., Cremins v. Clancy, 415 Mass. 289, 295 (1993); Ulwick v. DeChristopher, 411 Mass. 401, 408 (1991).
Because a violation of G. L. c. 138, § 34, would not itself establish that Jessica committed a breach of a duty of care, the plaintiffs’ claims may proceed only if a social host’s duty under our common law encompasses her conduct: knowingly allowing underage guests to possess alcohol in her home. The extent of that duty “is a question of law ... to be determined by reference to existing social values and customs and appropriate social policy” (citations omitted). Wallace v. Wilson, 411 Mass. 8, 12 (1991).
To provide the context in which the claims before us arise, we begin by reviewing the development of social host liability in the Commonwealth. We first recognized that common-law tort liability may be imposed on social hosts in McGuiggan v. New England Tel. & Tel. Co., 398 Mass. 152 (1986) (McGuiggan). In subsequent decisions, we have exercised caution when asked to expand on the duty we identified in that case, and consistently have found a duty only where a host either serves alcohol to guests or effectively controls the supply of alcohol.
We held in McGuiggan that a social host, who had served alcoholic beverages to guests at a party, was not liable for injuries sustained in a drunk driving accident caused by a guest, where there was no evidence that the guest had exhibited signs of intoxication when he was served drinks at the party. Id. at 161-162. However, we stated, for the first time:
“We would recognize a social host’s liability to a person *533injured by an intoxicated guest’s negligent operation of a motor vehicle where a social host who knew or should have known that his guest was drunk, nevertheless gave him or permitted him to take an alcoholic drink and thereafter, because of his intoxication, the guest negligently operated a motor vehicle causing the third person’s injury.”
Id. at 162. In reaching that conclusion, we expressly rejected a common-law rule that an intoxicated person’s negligent operation of a motor vehicle while intoxicated is the sole proximate cause of subsequent injury, which in many jurisdictions had foreclosed claims against social hosts. Id. at 160.
On the same day that we announced our decision in Mc-Guiggan, we decided Langemann v. Davis, 398 Mass. 166 (1986) (Langemann). The defendant mother had allowed her minor daughter to host an unsupervised party at the family home. Id. at 166. We held that the mother owed no duty to a third party injured in an automobile accident caused by a partygoer who had consumed alcohol supplied by a fellow guest, even if she “knew or reasonably should have known that alcoholic beverages would be available.” Id. at 168. The mother did not keep alcohol on the premises, and there was none present when she left. Id. at 166-167. Key to our decision was the fact that the mother “did not serve or make available any alcoholic beverage” to the driver. Id. at 168. We said that the defendant’s conduct in those circumstances “did not create a risk of injury to the plaintiff for which we are prepared to say the common law should provide a remedy.”14 Id. at 169.
Read together, McGuiggan and Langemann recognized a common-law cause of action based on a new duty of social hosts, while also putting limitations on the potential scope of liability: a social host could be held liable for injury to third parties caused by the drunk driving of a guest only in cases where the host had actually served alcohol or made it available.
In subsequent decisions, while clarifying the common-law duty of social hosts, we have continued to rely on the rule set forth in McGuiggan and Langemann. In Alioto v. Marnell, 402 *534Mass. 36 (1988), we affirmed summary judgment for the defendant parents who allowed their son to host a party, after which he drove while intoxicated and caused a fatal accident. Although the defendants had been aware of their son’s propensity to abuse alcohol and knew that he had previously been arrested for operating a motor vehicle while under the influence, we said that no question of social host liability was presented because the defendants did not provide the alcohol for the party. Id. at 38. That restriction on the scope of liability was broadened in Wallace v. Wilson, supra, where the defendant mother knew that her daughter’s underage guests were consuming alcohol that they brought to the family’s home. Although some guests went on to commit a violent assault, we adhered to the rule expressed in Langemann and upheld summary judgment for the defendant, noting that it should make no difference “that the parent is at home . . . instead of being away.” Id. at 12.
In Ulwick v. DeChristopher, supra, we addressed whether an underage host could be held liable in tort for the conduct of his intoxicated guests. The defendant, an eighteen year old whose parents were out of town, hosted a “bring your own booze” party for several underage friends. Id. at 402. An intoxicated guest drove away from the party and crashed into a motorcycle, causing the rider permanent injury. Id. at 404. We held that, where a social host lacked control over the supply of liquor to guests, the common law did not provide a remedy to third parties injured by those guests. Id. at 407. That rule flowed from McGuiggan’s holding that, for liability to attach, a host must actually serve or make the host’s own liquor available; and from the line of cases, starting with Langemann, in which we declined to extend liability to persons who merely owned or controlled property where drinking occurred. Id. at 406-407.
Those considerations also informed our decision in Cremins v. Clancy, supra. The defendant was a seventeen year old host who had allowed an underage guest to consume his own beer in the host’s house, and again while riding in the host’s vehicle as they drove to another person’s residence. Id. at 290-291. Someone subsequently transported the guest back to the defendant’s house, and from there the guest drove home, causing an accident that injured third parties. Id. We rejected the argument that *535the defendant had enjoyed sufficient control over the supply of alcohol at his home and in his car for liability to attach, and concluded that, although the defendant had “provided a setting and atmosphere” for underage drinking and “considered the supply of beer” as belonging to himself as well as his guests, he lacked “the obligation, or the means, effectively to control the supply of beer” and thus to stop others from drinking. Id. at 294. We concluded that, “[i]n the absence of a right to exercise effective control [over the supply of alcohol], the defendant was not subject to a duty” owed to innocent third parties. Id.15
In reaching these decisions, we have been mindful of policy considerations, examining them most thoroughly in Ulwick v. DeChristopher, supra at 406-407. In that case we expressed doubt that a social host can effectively prevent a guest from drinking the guest’s own supply of alcohol, in contrast to the host who furnishes liquor to guests. The latter host, we said, is like a bartender in a licensed establishment who is well situated to “shut off” guests who should not be drinking because of age or intoxication, and we noted that “[s]ociety may fairly expect” a host in the latter situation to take such action. Id. at 406. We acknowledged also that there were “a number of practical difficulties” inherent in imposing on social hosts a duty “to police the conduct of guests who drink their own liquor.” Id. Among those difficulties we noted the unpleasant — and potentially counterproductive — enforcement methods available to hosts, *536such as physically ejecting an intoxicated guest from the property, thereby increasing the likelihood of that person driving while intoxicated. Id. Finally, we identified other contexts in which we had “rejected arguments that defendants, who neither provided alcoholic beverages nor made them available, owed a duty to travelers on the highways to supervise their premises when they knew or reasonably should have known that drinking was taking place on the premises.” Id. at 406-407, and cases cited.16
Relying on “strong arguments of public policy,” our appellate courts have identified “a limited number of circumstances in which, while all other legal requirements of negligence are satisfied, the imposition of a duty has been determined to be inappropriate or unworkable.” Doe v. Moe, 63 Mass. App. Ct. 516, 519-520 (2005), quoting Lewis v. Lewis, 370 Mass. 619, 629 (1976). In light of the foregoing public policy considerations, we conclude that the proposed expansion of social host liability under our common law continues to be inadvisable. Cf. Remy v. MacDonald, 440 Mass. 675, 677 (2004).
We note as well the uncertain scope of liability under the proposed expansion. We have adhered consistently to the principle set forth in McGuiggan, requiring actual or constructive alcohol service or effective control of the alcohol supply, on the ground that it furnishes “practical limits of potential liability.” Ulwick v. *537DeChristopher, supra at 407. If mere control of premises gave rise to a duty of care for social hosts, the difficulties facing judges and juries charged with ascertaining the limits of liability would be manifold. See, e.g., Remy v. MacDonald, supra at 678 (identifying challenges courts would face in refining scope of liability under proposed duty of care, including determining “the particular standard of conduct” to which defendants would be held); McGuiggan, supra at 164 (Lynch, J., concurring) (discussing factors that make problem of drunk driving by social guests well suited to legislative action, including social hosts’ potentially massive financial exposure on liability claims and uncertainty as to what preventive steps would limit liability).17
Moreover, we are reluctant to impose a duty of care in the absence of “clear existing social values and customs” supporting such a step. See Remy v. MacDonald, supra. The plaintiffs point to the imposition of criminal liability under the statute as evidence that the Commonwealth embraces such clear values. However, the Legislature’s subsequent refusals to add a civil liability component to the statute challenge that view, suggesting rather that there is not a “community consensus” regarding the proposed expansion of social host liability.18 See Schofield v. Merrill, 386 Mass. 244, 248 (1982).
*538Just as there is no indication of consensus within the Commonwealth, neither has a single, broadly held view of the issue emerged nationally. Currently, nine States impose social host liability for injury to third parties where a host merely provides a location for underage drinking. Six of those States have imposed civil liability by statute. See Colo. Rev. Stat. § 12-47-801 (4)(c) (2011) (liability capped at $150,000); Haw. Rev. Stat. Ann. § 663-41 (West 2008) (applies to hosts twenty-one years or older); Minn. Stat. § 340A.90 (2010) (applies to hosts twenty-one or older); Neb. Rev. Stat. § 53-404 (2010); Nev. Rev. Stat. § 41.1305(2) (2011); Tex. Aleo. Bev. Code Ann. § 2.02(c) (West 2007) (applies to hosts twenty-one years or older, and only where drinking guest is under eighteen years). Two States impose liability under the per se negligence doctrine. See Fla. Stat. Ann. § 856.015 (West Supp. 2011); Trainor v. Estate of Hansen, 740 So. 2d 1201, 1202 (Fla. Dist. Ct. App. 1999), quoting Newsome v. Haffner, 710 So. 2d 184, 185-186 (Fla. Dist. Ct. App. 1998); 18 Pa. Cons. Stat. Ann. § 6308 (West Supp. 2011); 18 Pa. Cons. Stat. Ann. § 306 (West 1998); Alumni Ass’n v. Sullivan, 524 Pa. 356, 362-364 (1990), and cases cited. In only one instance has a State’s highest court imposed such a duty by the application of common-law principles, as we are asked to do here. See Biscan v. Brown, 160 S.W.3d 462, 480-482 (Tenn. 2005) (adult host owed duty of reasonable care to third party injured by underage guest who consumed alcohol on defendant’s property with defendant’s knowledge; liability arose from special relationship between minor guests and adult host, who “certainly ha[d] some ability to control the conduct of his guests”). On the other hand, courts in at least four States have declined to impose liability premised on the control of property. See Runyans v. Littrell, 850 So. 2d 244, 245-246 (Ala. 2002); Wright v. Sue & Charles, Inc., 131 Md. App. 466, 476-478 (Ct. Spec. App. 2000); Knight v. Rower, 170 Vt. 96, 101-102 (1999); Nichols v. Progressive N. Ins. Co., 308 Wis. 2d 17, 38-39 (2008).
The plaintiffs make a compelling argument that underage drinking and driving is a persistent and widespread societal problem. The Legislature’s decision to deter and punish those who facilitate such conduct by the imposition of jail sentences and financial penalties, along with the stigma of a permanent *539criminal record, lends support to that argument. However, the public policy concerns raised in past social host cases remain relevant to our determination of the appropriate scope of common-law tort liability. We have not been given sufficient reason to significantly amend our tort law in the face of sound reasons for maintaining its current status.
5. Conclusion. For the foregoing reasons, we decline to expand the common-law duty of social hosts. Therefore, counts five and six of the plaintiffs’ fifth amended complaint were properly dismissed. The matter is remanded to the Superior Court for further proceedings consistent with this opinion.

Judgment affirmed.


We acknowledge the amicus briefs submitted by the Massachusetts Academy of Trial Attorneys and Matthew Dusseault.


Because Peter and Jessica Simpson share a surname, we will refer to them by their first names.


The plaintiffs have filed five amended complaints in which they variously added, dropped, or modified counts or parties, and corrected factual or clerical errors. Two of those complaints are relevant to this appeal. The fourth amended complaint, filed in November, 2008, was the subject of a partial summary judgment order in May, 2009, though final judgment was never entered. The fifth amended complaint, filed in December, 2009, asserted claims that were dismissed, and on which final judgment was entered, in June, 2010. These dismissed claims are the subject of this appeal.


The fourth amended complaint sought damages on claims premised gener-ally on the asserted negligent conduct of the defendants. In relevant part, it stated claims against Peter for premises liability, against Jessica for negligence, and against both for loss of consortium and intentional infliction of emotional distress. In an order dated May 29, 2009, a Superior Court judge granted sum-mary judgment for Peter and Jessica on all except the negligence claim against Jessica. The judge declined, however, to enter final judgment on the dismissed claims, reasoning that to do so would allow for inefficient “piecemeal” appel-late review of the case.


The statute provides in relevant part:
“[W]hoever furnishes any [alcoholic] beverage or alcohol for a person under 21 years of age shall be punished by a fine of not more than $2,000 or by imprisonment for not more than one year or both. For the purpose of this section the word ‘furnish’ shall mean to knowingly or intentionally supply, give, or provide to or allow a person under 21 years of age ... to possess alcoholic beverages on premises or property owned or controlled by the person charged.”
G. L. c. 138, § 34 (statute). Although Jessica was not prosecuted under the statute, it was conceded at oral argument that she “potentially could have been.”


The plaintiffs have not appealed from the dismissal of the social host liability claims against Peter.


Although the claims before us were not dismissed pursuant to a motion for summary judgment, for the purpose of our review we treat the plaintiffs in their effective role as the nonmoving party.


At his deposition, Dunbar testified only that he “got” the alcohol at the package store; nothing in the record clarifies how it was obtained.


Dunbar drove another guest, who also sustained injuries in the accident, to and from Jessica’s house. His presence in the vehicle is not relevant to this appeal.


An accident reconstruction specialist estimated that the vehicle had been traveling ninety-six miles per hour on a street with a posted speed limit of thirty miles per hour. Dunbar pleaded guilty to operating a motor vehicle under the influence of alcohol so as to cause serious bodily injury, G. L. c. 90, § 24L (2), and negligent operation of a motor vehicle, G. L. c. 90, § 24 (2) {a).


The statute was amended at least partly in response to a 1996 incident in which a teenager drove under the influence of alcohol after a high school graduation party and died in a single-vehicle accident. See State House News Service, Nov. 12, 1997; Social Host Law Put to the Test, The Republican, Jan. 29, 2006. The adult party host was tried and acquitted under G. L. c. 138, § 34, which as then written did not proscribe “furnish[ing]” alcohol to minors in the sense of providing a location to drink. Compare G. L. c. 138, § 34, as amended through St. 2000, c. 175, with G. L. c. 138, § 34, as amended through St. 1988, c. 149.


We noted, however, that liability might lie against the person who supplied alcohol to the driver, if it could be shown that the negligent driving was the result of intoxication. Langemann v. Davis, 398 Mass. 166, 168 n.2 (1986).


We have at times applied the principle governing social host liability to cases involving entities other than social hosts. Thus we have held that an employer acting as host to its employees is only liable for injuries to third parties where the employer controlled the supply of alcohol. See Lev v. Beverly Enters.-Mass., Inc., 457 Mass. 234, 241-242 (2010); Mosko v. Raytheon Co., 416 Mass. 395, 399-400 (1993). We have applied that principle also to a private carrier that allowed passengers to consume their own alcohol in the defendant company’s vehicle, after which one of them drove and caused a fatal accident. See Commerce Ins. Co. v. Ultimate Livery Serv., Inc., 452 Mass. 639, 645-646 (2008) (no social host liability, although claim could proceed on alternative theory of negligence). We have extended this reasoning beyond the context of alcohol service. See, e.g., Luoni v. Berube, 431 Mass. 729, 733-735 (2000) (social host owed no duty to third party where guests negligently set off fireworks that they had supplied). Contrast Judge v. Carrai, 77 Mass. App. Ct. 803, 807-809 (2010) (hosts who allowed softball game on their property, and supplied equipment for it, were not entitled to summary judgment against guest who was injured by errant line drive as she sat on porch with back to game).


Where intoxicated guests have injured themselves rather than third parties, we have been even more reluctant to impose liability on social hosts. Thus we held in Manning v. Nobile, 411 Mass. 382 (1991), that a social host was not liable for serving alcohol to an obviously intoxicated adult guest who later injured himself while driving while under the influence. We reasoned that, unlike where a guest injures a third party, “[a]s between the social host and the guest... the guest is in a better position to prevent harm to himself or herself.” Id. at 392. Examining the issue from a policy standpoint, we suggested that declining to impose liability in such a case might have a stronger deterrent effect on drunk driving than a rule imposing liability, because a “rule of nonliability emphasizes to persons who drink and then drive that the financial risk of self-inflicted injury . . . lies solely on the driver.” Id. at 393.
We have applied that holding also to claims of social host liability for the self-inflicted injuries of intoxicated adult guests who have not reached the age of twenty-one. See Hamilton v. Ganias, 417 Mass. 666, 667 (1994) (reasoning in Manning v. Nobile, supra, applies to nineteen year old plaintiff because, “although an underage drinker, [he] was a [legal] adult. . . who was responsible for his own conduct”). See also Panagakos v. Walsh, 434 Mass. 353, 354-355 (2001); Sampson v. MacDougall, 60 Mass. App. Ct. 394, 397-398 (2004).


Potentially vast consequences to liability insurance also are implicated by the proposed change. The Legislature is well positioned to monitor and regulate the field of insurance coverage, as it does already in the context of sale or service to minors by licensed establishments. See, e.g., G. L. c. 138, § 12 (requiring licensees to produce proof of insurance coverage, at or above amounts defined by statute, prior to liquor license issuance or renewal); G. L. c. 138, § 64B (requiring licensee applying for insurance coverage to reveal any recent instances in which its liquor license was revoked for sale or service to minors); G. L. c. 175, § 112A (defining terms of liquor liability policies offered by participants in joint underwriting association; enacted in response to insufficient availability of coverage in private insurance market, see Peters v. United Nat’l Ins. Co., 53 Mass. App. Ct. 775, 780-782 [2002]); G. L. c. 231, § 60J (requiring that judgments be reported to Alcoholic Beverages Control Commission). Cf. Filippone v. Mayor of Newton, 392 Mass. 622, 629 n.9 (1984).


Since the 2003-2004 legislative session, the Legislature has rejected four attempts to add a civil liability provision to G. L. c. 138, § 34. See General Elec. Co. v. Department of Envtl. Protection, 429 Mass. 798, 803 n.6 (1999); 2003 Senate Doc. No. 1100; 2005 Senate Doc. No. 1020; 2007 Senate Doc. No. 968; 2009 Senate Doc. No. 1775. Each bill sought to insert the following language into the statute: “Any person who violates this section shall be liable in tort for injuries or death caused to any person as a result of the operation by a person under the age of twenty-one who is under the influence of alcohol.”